  4:15-cr-03024-JMG-CRZ Doc # 171 Filed: 09/03/20 Page 1 of 1 - Page ID # 568




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                         4:15-CR-3024

vs.                                                      ORDER

ANTHONY SHAQUILLE HARRIS,

                    Defendant.


      For the reasons stated in the Court's Memorandum and Order of July
30, 2020 (filing 169),


      IT IS ORDERED that the defendant's motion to reconsider (filing
      170) is denied.


      Dated this 3rd day of September, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
